Case 1:16-cr-00601-VSB Document 102 Filed 11/20/20 Page_1 of?

 

 

 

 

 

 

 

 

| USDC SDNY
| DOCUMENT
| ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT | DOC #:__ .
SOUTHERN DISTRICT OF NEW YORK | DATE FILED: fo
United States of America
Order of Restitution
Vv.
S116 Cr. 601 (VSB)
SAJID JAVED,
Defendant,

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, Christopher J. DiMase, Assistant
United States Attorney, of counsel; the presentence report; the Defendant’s conviction on Count
One of the above Superseding Information; and all other proceedings in this case, it is hereby
ORDERED that:

1. Amount of Restitution. SAJID JAVED, the Defendant, shall pay restitution m the total
amount of $7,191,013.48 to the victims of the offenses charged in Count One. The names,
addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims
attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send
payments to the new address without further order of this Court.

2. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

 
Case 1:16-cr-00601-VSB Document 102 Filed 11/20/20 Page 2 of 2

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York

October 23, 2020 f i~
Cy Po <j '
WV —_—

 

HONORABLE VERNON S. BRODERICK
UNITED STATES DISTRICT JUDGE

 
